Case 18-00240-amc        Doc 143    Filed 04/15/21 Entered 04/15/21 14:26:44           Desc Main
                                   Document     Page 1 of 25


                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

 IN RE                               :
                                     :               Chapter 13
 LENA D. LEWIS,                      :
                                     :               Bankruptcy No. 18-12958-AMC
                                     :
             DEBTOR                  :
                                     :
                                     :
 LENA D. LEWIS and                   :
 JAMES A. LEWIS,                     :
                                     :
             PLAINTIFFS              :
                                     :
       V.                            :               Adv. Pro. No. 18-00240-AMC
                                     :
 U.S. BANK NATIONAL ASSOCIATION,:
 as TRUSTEE for CREDIT SUISSE        :
 FIRST BOSTON MORTGAGE               :
 SECURITIES CORP., CSFB              :
 MORTGAGE-BACKED-PASS-               :
 THROUGH CERTIFICATES, SERIES :
 2005-12; WELLS FARGO BANK, N.A.; :
 AMERICA'S SERVICING COMPANY; :
 THE LAW OFFICE of THOMAS            :
 RUTLEDGE; AMERICAN SECURITY :
 INSURANCE CO.; ASSURANT             :
 SPECIALTY PROPERTY;                 :
 ASSURANT, INC.; and RUTLEDGE        :
 CLAIMS MANAGEMENT, INC.             :
                                     :
             DEFENDANTS              :
 ____________________________________:

         Ashely M. Chan, United States Bankruptcy Judge

                                           OPINION

    I.      INTRODUCTION

         In May 2013, real property owned jointly by plaintiffs, Lena D. Lewis (“Ms. Lewis”) and

 her husband, James Lewis (“Mr. Lewis,” collectively with Ms. Lewis, “Plaintiffs”), located at


                                                1
Case 18-00240-amc         Doc 143    Filed 04/15/21 Entered 04/15/21 14:26:44               Desc Main
                                    Document     Page 2 of 25



 1707 Page Street, Philadelphia, PA (“Property”), was damaged by a fire. Mr. Lewis recovered

 for the damage caused by the fire under a homeowner’s insurance policy on the Property issued

 by Travelers Indemnity Company (“Travelers Policy”).

        Meanwhile, America’s Servicing Company (“ASC”), an affiliate of Wells Fargo Bank,

 N.A. (“Wells Fargo”), the servicer of the first mortgage on the Property, submitted an insurance

 claim in connection with the fire at the Property through its third party claims administrator, the

 Law Office of Thomas Rutledge (“Rutledge Law Office”), later succeeded by Rutledge Claims

 Management, Inc. (“Rutledge Claims,” collectively with Rutledge Law Office, “Rutledge

 Defendants”), to American Security Insurance Company (“ASIC”), which held a lender-placed

 insurance policy on the Property as of October 2012 (“ASIC Policy”). Shortly after learning that

 ASIC had been unable to access the Property for inspection, Rutledge withdrew the insurance

 claim. At some point, the Property was demolished. Later, Ms. Lewis initiated a claim with

 ASIC for the fire damage to the Property, informing ASIC at the outset that the Property had

 been demolished. Ms. Lewis was ultimately unsatisfied with how ASIC handled her claim and

 believes it should have been paid years ago.

        After Ms. Lewis filed a voluntary petition under Chapter 13 of the Bankruptcy Code in

 2018, the Plaintiffs commenced this adversary proceeding against, inter alia, ASIC for breach of

 contract and bad faith, and the Rutledge Defendants for breach of contract. ASIC and the

 Rutledge Defendants now move for summary judgment. ASIC argues that there is no genuine

 dispute that (1) it is not liable for breach of contract because Plaintiffs have already recovered

 under the Travelers Policy and the Plaintiffs have not demonstrated that they are entitled to

 recover under the ASIC Policy, which is an excess policy; (2) Plaintiffs, not ASIC, breached the

 ASIC Policy; and (3) Plaintiffs failed to substantiate any facts supporting the bad faith claim.



                                                   2
Case 18-00240-amc           Doc 143     Filed 04/15/21 Entered 04/15/21 14:26:44                   Desc Main
                                       Document     Page 3 of 25



 The Rutledge Defendants argue that there is no genuine dispute that (1) the Plaintiffs have not

 adduced any evidence establishing that Plaintiffs were intended third party beneficiaries to the

 claims administration contract between Rutledge and Wells Fargo; (2) Plaintiffs have not

 presented any evidence showing that Rutledge breached its contract with Wells Fargo; and (3)

 the breach of contract claim was filed outside of the statute of limitations.

           For reasons more fully described below, the Court will grant ASIC's summary judgment

 motion in part and deny it in part, and will grant the Rutledge Defendants' motion for summary

 judgment, finding that: (1) there is no genuine dispute that Plaintiffs cannot establish the prima

 facie elements necessary for a breach of contract claim against the Rutledge Defendants since the

 Plaintiffs have not produced the terms of the contract on which their breach of contract claim

 against the Rutledge Defendants hinges; (2) because Plaintiffs have already recovered under the

 Travelers Policy and have not demonstrated their entitlement to recover under an excess policy,

 there is no genuine dispute they cannot sustain a breach of contract claim against ASIC; and (3)

 there are genuine issues of fact in dispute material to the Plaintiffs’ bad faith claim against ASIC.

     II.      FACTUAL AND PROCEDURAL BACKGROUND

           By way of background, Plaintiffs are co-owners and co-mortgagors of the Property.

 Second Am. Compl. ¶¶ 1-2. On September 16, 2005, Plaintiffs executed a mortgage in favor of

 Credit Suisse First Boston Financial Corporation as the lender,1 with Wells Fargo servicing the

 mortgage. U.S. Bank, Wells Fargo, & ASC Joint Ans. to Second Am. Compl. ¶¶ 1, 2, 12 (“U.S.

 Bank Joint Ans.”). On August 11, 2009, Wells Fargo, doing business as ASC, executed a loan

 modification agreement with Ms. Lewis. Id. at ¶ 5. In October 2012, ASC obtained a force-



 1
  U.S. Bank National Association is the Trustee for Credit Suisse First Boston Mortgage Securities, Corp. CSFB
 Mortgage-Backed Pass Through Certificates, Series 2005-12. U.S. Bank, Wells Fargo, & ASC Joint Ans. to Second
 Am. Compl. ¶ 3.

                                                       3
Case 18-00240-amc            Doc 143      Filed 04/15/21 Entered 04/15/21 14:26:44                       Desc Main
                                         Document     Page 4 of 25



 placed insurance policy from ASIC on the Property effective for one year, with ASC listed as the

 “insured/mortgagee” and Ms. Lewis listed as “additional insured.” 2 Compl. Ex. B. The ASIC

 Policy provided, in relevant part,

                   Other Insurance. If there is any other valid or collectible insurance which would
                   attach if the insurance under this policy had not been effected, this insurance shall
                   apply only as excess and in no event as contributing insurance and then only after
                   all other insurance has been exhausted. ASIC Mot. Summ. J. Ex. A-1 Policy p. 4,
                   Condition No. 2.

 Wells Fargo contracted with Rutledge Law Office to perform as the third party administrator to

 file insurance claims on behalf of Wells Fargo and its affiliates. Rutledge Mot. Summ. J. Ex. E

 ¶8.

          On April 23, 2013, the Plaintiffs filed a joint bankruptcy petition under chapter 13 of the

 Bankruptcy Code. Case No. 13-13556 ECF Doc. (“ECF”) 1. On May 21, 2013, the Plaintiffs

 filed their bankruptcy schedules. Id. at ECF 25. Schedules A and C valued the Property at

 $110,500. Id. Approximately ten days later, on May 30 and 31, 2013, the Property was damaged

 by a fire. Compl. Ex. D. At the time of the fire, Mr. Lewis held an insurance policy on the

 Property through Travelers, which insured the Property for up to $257,671.23. Rutledge Mot.

 Summ. J. Ex. B J. Lewis Dep., 36:23-37:5; ASIC Mot. Summ. J. Ex. B-2 J. Lewis Dep., 36:23-

 37:5; Ex. B-5 p. 1. Shortly after the fire, Mr. Lewis made a claim for fire damage under the

 Travelers Policy (“Travelers Claim”). Rutledge Mot. Summ. J. Ex. B J. Lewis Dep., 36:23-37:5;

 ASIC Mot. Summ. J. Ex. B-2 J. Lewis Dep., 36:23-37:5. He also had the interior of the Property

 completely gutted, removing all interior walls. Rutledge Mot. Summ. J. Ex. B J. Lewis Dep.,

 42:14-23, 45:4-18, 47:2-7; ASIC Mot. Summ. J. Ex. B-2 J. Lewis Dep., 42:14-23, 45:4-18, 47:2-




 2
   Force-placed insurance is defined as “hazard insurance obtained by a servicer on behalf of the owner or assignee of
 a mortgage loan that insures the property securing such loan.” 12 C.F.R. § 1024.37.

                                                          4
Case 18-00240-amc         Doc 143    Filed 04/15/21 Entered 04/15/21 14:26:44               Desc Main
                                    Document     Page 5 of 25



 7; Ex. B-7 p. 5-6. Subsequently, a section of the exterior wall collapsed due in part to the gutting

 of the interior of the building. ASIC Mot. Summ. J. Ex. B-7 p. 5-6.

        In June 2013, Rutledge Law Office filed an insurance claim on behalf of Wells Fargo

 under the ASIC Policy in connection with damage from the fire at the Property (“Claim”).

 Rutledge Mot. Summ. J. Ex. D. On June 30, 2013, ASIC retained an adjuster, Don Stout (“Mr.

 Stout”), to inspect the Property. ASIC Mot. Summ. J. Ex. B-11 p. 4. According to ASIC, Mr.

 Stout could not access the Property and contacted Rutledge Law Office several times to provide

 access. Id. On July 9, 2013, Rutledge Law Office informed Wells Fargo via email that the

 Property had not been re-secured and ASIC had been unable to access the Property’s interior due

 to a lockbox on the railing and a new master lock at the Property. ASIC Mot. Summ. J. Ex. B-6;

 Rutledge Mot. Summ. J. Ex. D. In the same email, Rutledge Law Office advised Wells Fargo

 that “[a] review of the Fidelity screens indicates that the loan is in active Chapter 13

 Bankruptcy,” and if the Property could not be “re-keyed,” Rutledge Law Office would be forced

 to close the Claim file until access to the Property became available “as this is a requirement

 under the [ASIC] policy.” ASIC Mot. Summ. J. Ex. B-6; Rutledge Mot. Summ. J. Ex. D.

        On July 10, 2013, Wells Fargo advised Rutledge Law Office that the Property could not

 be re-keyed because the Plaintiffs' mortgage loan was in active bankruptcy, but that Wells Fargo

 would monitor the loan for bankruptcy completion and have the Property re-keyed at that time.

 ASIC Mot. Summ. J. Ex. B-6; Rutledge Mot. Summ. J. Ex. D. Accordingly, on July 11, 2013,

 Rutledge Law Office informed Wells Fargo that “due to the property being inaccessible, our

 office will be closing our file at this time. If and when the bankruptcy is completed and the

 property becomes accessible, please advise and we will re-open our file and advise the carrier to

 re-open the claim…” Rutledge Mot. Summ. J. Ex. D.



                                                   5
Case 18-00240-amc            Doc 143      Filed 04/15/21 Entered 04/15/21 14:26:44                       Desc Main
                                         Document     Page 6 of 25



          On July 26, 2013, a structural engineering report generated after an inspection of the

 Property in connection with the Travelers Claim concluded that “the recommended method of

 repair is to demolish the building and rebuild it” because “[t]he home is unsafe and in danger of

 collapse” due in part to Mr. Lewis gutting the interior of the building. ASIC Mot. Summ. J. Ex.

 B-7 p. 6-7. Ultimately, on August 8, 2013, Mr. Lewis received a settlement from Travelers in the

 amount of $257,671.23 (“Travelers Settlement”) for the Travelers Claim. 3 ASIC Mot. Summ. J.

 Ex. B-5. At no point did either of the Plaintiffs notify ASIC that Travelers had paid a settlement

 in connection with the fire damage to the Property.

          Mr. Lewis initially spent around $80,000-$100,000 of the Travelers Settlement

 attempting to rehabilitate the Property. ASIC Mot. Summ. J. Ex. B-2 J. Lewis Dep., 55:22 –

 56:5. However, eventually, the Property was completely demolished, in part, due to the structural

 damage caused by the interior gutting of the Property. Id. at 37:6-23, 55:13-56:5. See also ASIC

 Mot. Summ. J. Ex. B-7 p. 5-7. Mr. Lewis could not account for how he had spent the remaining

 proceeds from the Travelers Settlement. ASIC Mot. Summ. J. Ex. B-2 J. Lewis Dep., 55:22 –

 56:16.

          On June 6, 2014, Ms. Lewis called ASIC to advise that the Property had been demolished

 and she desired to re-open the Claim in connection with the fire at the Property. ASIC Mot.

 Summ. J. Ex. B-11 p. 2. On August 5, 2014, following the call, Ms. Lewis emailed ASIC photos

 of the Property after the fire, accompanied by an official notice from the City of Philadelphia



 3
   The Travelers Settlement line items are as follows: (1) General Conditions/Equipment/Miscellaneous ($19,440);
 (2) Foundations ($8,999.50); (3) Slab on Grade ($1,759.50); (4) Framing ($17,342.50); (5) Roofing ($4,082.26); (6)
 Exterior Walls ($64,027.95); (7) Partitions ($15,863); (8) Wall Finishes ($16,456.50); (9) Floor Finishes ($11,984);
 (10) Ceiling Finishes ($4,437.90); (11) Equipment ($25,239); (12) Plumbing Systems ($39,294.90); (13) HVAC
 Systems ($16,848); (14) Electrical Systems ($11,035.80); (15) Attached Structures ($3,640.62). ASIC Mot. Summ.
 J. Ex. B-5. The foregoing line items totaled $260,451.43. Id. However, the $1,000 deductible was subtracted from
 that amount. Id. Travelers further reduced the estimate total by the amount the estimate exceeded the policy limit,
 $1,780.20. Id. Ultimately, the Plaintiffs recovered $257,671.23, which is the Travelers Policy limit. Id.

                                                          6
Case 18-00240-amc           Doc 143      Filed 04/15/21 Entered 04/15/21 14:26:44                     Desc Main
                                        Document     Page 7 of 25



 Department of Licenses and Inspections issued September 20, 2013 declaring the Property

 imminently dangerous due to structural damage. ASIC Mot. Summ. J. Ex. A-7; Pl. Resp. Mot.

 Summ. J. p. 6. The photos showed the Property's gutted interior, a collapsed wall, floor joists

 missing at the stairs, and damaged second-floor joists. ASIC Mot. Summ. J. Ex. A-7.

         On September 5, 2014, Ms. Lewis emailed ASIC requesting an update on the Claim.

 ASIC Mot. Summ. J. Ex. A-9. In a letter to Ms. Lewis dated September 5, 2014, ASIC informed

 her that the Claim remained open pending receipt of the “Adjusters Report” and that ASIC

 expected to conclude processing the Claim within thirty days. ASIC Mot. Summ. J. Ex. A-8. On

 September 8, 2014, an ASIC claims adjuster informed Ms. Lewis via email that she had called

 the adjusting firm and escalated the claim for immediate status. ASIC Mot. Summ. J. Ex. A-9.

 That same day, Ms. Lewis replied that she had received the same message two weeks prior. Id.

 On September 11, 2014, ASIC informed Ms. Lewis that the independent adjuster needed (1) a

 Broker Price Opinion (“BPO”) or Appraisal for the risk showing rooms with measurements and

 photos with the condition and (2) documentation for what part of the structure had been damaged

 by the fire loss. Id. On September 12, 2014, Ms. Lewis informed ASIC that she did not have

 “any BPO or other estimates as far as room sizes,” explaining that she had already sent ASIC

 pictures of the Property before demolition. Id.

         On September 23, 2014, Rutledge Law Office emailed Wells Fargo stating:

                  [w]e recently received an email from the [ASIC] adjuster…who advised that the
                  borrower requested that the claim be re-opened as the home has now been
                  demolished. The insurance adjuster is requesting that we provide Assurant 4 with a
                  copy of the original appraisal in order for them to determine the dimensions of the
                  property. Given that we normally refer Assurant claims back to ASC in the event
                  the borrower becomes involved, please advise if you would like us to re-open our

 4
  ASIC is an indirect insurance company subsidiary within Assurant Specialty Property, an operating segment of
 Assurant, Inc. Roberts v. Wells Fargo Bank, N.A., 4:12–cv–200, 2013 WL 1233268, at *6 (S.D. Ga. March 27,
 2013).


                                                        7
Case 18-00240-amc        Doc 143    Filed 04/15/21 Entered 04/15/21 14:26:44             Desc Main
                                   Document     Page 8 of 25



               file to monitor the status of the claim and provide the adjuster with any
               information they request. If so, please provide us with the original appraisal and
               payoff statement as of June 4, 2013. Rutledge Mot. Summ. J. Ex. D.

        On September 24, 2014, ASIC advised Ms. Lewis that the claims adjuster was still

 working on acquiring the requested documentation from Rutledge Law Office so that ASIC

 could draft an estimate of the damage to the Property. ASIC Mot. Summ. J. Ex. A-9. Meanwhile,

 on October 7, 2014, Wells Fargo instructed Rutledge Law Office to re-open its file for the Claim.

 Rutledge Mot. Summ. J. Ex. D. The next day, Wells Fargo provided Rutledge Law Office with

 the original appraisal on the Property and a payoff statement as of June 4, 2013, which Rutledge

 Law Office then provided to ASIC. Id.

        On October 29, 2014, Ms. Lewis emailed ASIC asking for updates on her Claim. ASIC

 Mot. Summ. J. Ex. A-9. On November 4, 2014, an ASIC claims manager called Ms. Lewis and

 left a voicemail requesting a call-back. Id. On November 6, Ms. Lewis attempted to call back

 multiple times but was repeatedly disconnected, so she followed up with an email requesting that

 the ASIC claims manager try calling her again. Id. On December 19, 2014, Ms. Lewis asked

 ASIC whether documents she had faxed in connection with her claim had been received. Id. The

 same day, ASIC confirmed receipt of the faxed documents, which were forwarded to the

 independent adjuster to “see if we can make progress on your claim with this.” Id. On December

 31, 2014, Ms. Lewis requested an update on her claim. Id.

        On January 13, 2015, ASIC emailed Ms. Lewis informing her that

               [a]t this point the adjuster has done all he can do. We do know there was a fire at
               your home, however, we were not able to inspect so we do not know exactly
               which rooms were affected. The appraisal you provided us with and we presented
               to the adjuster is the same exact one that the bank provided to us. Without
               knowing exactly which rooms were affected and the measurements of the affected
               rooms the adjuster cannot write an estimate for the damages. If you have any of
               this information and can forward on that would be great. But at this point we



                                                 8
Case 18-00240-amc        Doc 143     Filed 04/15/21 Entered 04/15/21 14:26:44               Desc Main
                                    Document     Page 9 of 25



                cannot move forward with the claim as we do not have enough information to
                write an estimate for the fire damages. Id.

 Subsequently, on January 29, 2015, Rutledge Law Office informed Wells Fargo that

                [w]e provided Assurant with all the documentation available to us as requested.
                Prior to the demolition, the property did not appear to be a total loss as it was still
                standing and did not have any visible structural damage. However, there are no
                interior photos of the dwelling to confirm the extent of the damage and an interior
                inspection was not completed prior to the demolition. Without inspecting the
                property, and without detailed interior photos, Assurant could not verify the
                amount of damage to the property and has since denied the claim. Based on the
                aforementioned, we believe we have exhausted our efforts in attempting to obtain
                a recovery for this loss and will be closing our file at this time unless otherwise
                advised. Rutledge Mot. Summ. J. Ex. D.

 On February 2, 2015, Wells Fargo thanked Rutledge Law Office for the update and did not

 advise Rutledge Law Office not to close the file. Id.

        In March 2015, Ms. Lewis filed a complaint with the Pennsylvania Insurance Department

 (“Insurance Department”) seeking assistance with expediting processing of the Claim. Pl. Resp.

 Mot. Summ. J. p. 6-7. See also ASIC Mot. Summ. J. Ex. B-9 (“We acknowledge receipt of your

 inquiry dated March 31, 2015.”). On March 31, 2015, the Insurance Department submitted an

 inquiry to ASIC. ASIC Mot. Summ. J. Ex. B-9. Subsequently, on April 16, 2015, ASIC sent Ms.

 Lewis a letter to advise her of information needed to address her claim further, including “photos

 of the affected rooms and any additional documentation that document the rooms damaged by

 the fire, water and smoke…” ASIC Mot. Summ. J. Ex. A-10. The letter also stated that Mr.

 Lewis had informed ASIC management that “he had filed a contents claim with his contents

 carrier and was to provide that documentation,” which had not previously been provided and

 could help with the investigation of the Claim. Id. Finally, the letter concluded by telling Ms.

 Lewis “[y]our claim is important to us. If you have questions about your claim or you have

 information you would like us to review and consider, please contact us promptly…” Id.



                                                   9
Case 18-00240-amc         Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                   Desc Main
                                 Document    Page 10 of 25



        On April 20, 2015, ASIC responded to the Insurance Department and copied Ms. Lewis,

 explaining:

                [t]he Inside Staff Adjuster (ISA) and the Claims Manager have both worked
                closely with Mrs. Lewis; however, the claim was originally filed by the Lender’s
                Third Party Administrator (TPA), the Law Office of Thomas Rutledge.
                Nonetheless, prior to our independent adjuster inspecting the home, the TPA had
                withdrawn the claim as the property was inaccessible and requested to close our
                claim file. So the claim was closed in July 2013. In August 2014, the homeowner,
                Mrs. Lewis, contacted our office and requested us to write an estimate to address
                the fire damages to her home. However, based on the photos she submitted, the
                home is not considered a total loss from the fire that had damaged it, but it has
                been completely demolished and is no longer on the lot. In that case, the
                independent adjuster is not able to write a fire estimate for fire damages to a home
                we were not allowed to inspect at the time of the loss. Being that, the home was
                torn down there is no manner for us to know what the dimensions of the damaged
                room(s) were/are fire damaged in order to address the fire damages. On several
                occasions, Mrs. Lewis was asked if she could provide us with dimensions of each
                room and she provided us with an appraisal. The appraisal…is the same exact one
                the Lender initially provided to us. In any event, the ISA forwarded it to the
                independent adjuster…and he advised it doesn’t say what the measurements are
                for each room and which rooms were fire damaged. Thus we were not able to
                proceed further with the claim. Under the Policy, as it was explained to Mrs.
                Lewis, we have the right to inspect the damaged property as often as reasonably
                required; unfortunately, without an existing home we are unable to inspect the
                damages. Mrs. Lewis…was notified that we will need photos of the affected
                rooms and any additional documentation that document the rooms damaged by
                the fire, water and smoke… ASIC Mot. Summ. J. Ex. B-9.

 In a letter dated April 21, 2015, the Insurance Department informed Ms. Lewis that it had “not

 identified a statutory violation” in connection with ASIC’s handling of the claim, but that the

 Insurance Department’s review of her complaint does not preclude her from seeking legal advice

 regarding any unresolved factual issues. ASIC Mot. Summ. J. Ex. B-10.

        On August 16, 2016, Plaintiffs’ counsel sent a letter on behalf of Ms. Lewis to ASIC,

 pressing for ASIC to process and pay the “outstanding” Claim promptly. Pl. Resp. Mot. Summ.

 J. Ex. 1 p.1. In support of this request, several exhibits were attached to the letter, including

 interior and exterior photos of the Property which had previously been submitted to ASIC;



                                                   10
Case 18-00240-amc            Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                           Desc Main
                                    Document    Page 11 of 25



 “Zillow Listing with room dimensions and photos”; additional photos of the damaged rooms; the

 appraisal of the Property dated July 25, 2005 (“2005 Appraisal”) with additional photos and

 room dimensions; and various correspondence between Ms. Lewis and ASIC. Id. at p. 3, 38.

         On May 1, 2018, Ms. Lewis filed a voluntary petition under Chapter 13 of the

 Bankruptcy Code. Case No. 18-12958 ECF 1. On October 24, 2018, Plaintiffs filed a Complaint

 ("Complaint"), which was subsequently amended twice, against the following Defendants based

 upon alleged misconduct in connection with the handling of the insurance Claim related to the

 fire at the Property: U.S. Bank National Association, as Trustee for Credit Suisse First Boston

 Mortgage Securities Corp. ("U.S. Bank"), Wells Fargo, ASC, the Rutledge Defendants, and

 ASIC (collectively, "Defendants").5 Case No. 18-00240 ECF 1, 3, 30. Through this adversary

 proceeding, Plaintiffs seek, inter alia, recovery for breach of contract (“Count II”) against ASIC

 and the Rutledge Defendants, as well as damages recoverable for bad faith insurance practices

 under 42 Pa. Cons. Stat. Ann. § 8371 (“Count III”) against ASIC. Compl. ¶¶ 22-43; Am. Compl.

 ¶¶ 23-44; Second Am. Compl. ¶¶ 23-50. Plaintiffs’ breach of contract claim against the Rutledge

 Defendants was based upon their alleged status as third party beneficiaries of the third party

 administrator contract between Rutledge Law Office and Wells Fargo. Second Am. Compl. ¶ 28.

         Plaintiffs aver, in connection with Count II for breach of contract, that Rutledge Law

 Office improperly withdrew the Claim without notice to the Plaintiffs and should have advocated

 for payment based upon existing evidence of loss. Second Am. Compl. ¶¶ 30-32. Specifically,

 Plaintiffs argue that Rutledge Law Office should have disputed ASIC's insistence on a



 5
  To the Complaint, the Plaintiffs attached the following exhibits: (1) U.S. Bank’s proof of claim; (2) the ASIC
 Policy with an effective date of 10/06/2012 and an expiration date of 10/06/2013; (3) an email from ASIC to Ms.
 Lewis dated April 20, 2015; (4) a Report of Fire filed by the City of Philadelphia Fire Department dated 05/30/2013;
 and (5) a letter from Plaintiffs to ASIC dated August 16, 2016 with attached exhibits. Compl. Ex. A-E. Plaintiffs
 attached the same exhibits to their Amended Complaint as their Complaint. See Am. Compl. Plaintiffs did not attach
 any exhibits to their Second Amended Complaint. See Second Am. Compl.

                                                         11
Case 18-00240-amc            Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                         Desc Main
                                    Document    Page 12 of 25



 condition—inspection of the Property—that the Plaintiffs could not meet. Id. at ¶ 32.

 Accordingly, Plaintiffs seek to hold the Rutledge Defendants financially responsible for any

 diminution in value of the Claim resulting from its withdrawal of the Claim. Id. at ¶ 33.

 Furthermore, in connection with Count II, Plaintiffs argue that ASIC breached its legal duty to

 pay all benefits owed under the ASIC policy for the Plaintiffs’ viable, valid claim for loss from

 the fire. Id. at ¶ 39.

         Count III for bad faith insurance practices is based upon ASIC’s failure to process and

 pay the Claim for over two years despite the Plaintiffs providing ASIC with all documents and

 information which were possible to provide. Id. at ¶¶ 42, 43, 44, 45. As such, according to

 Plaintiffs, because ASIC has never expressed its intent to pay or deny the Claim, the Claim

 remains open but unprocessed and unpaid. Id. at ¶ 44. Furthermore, Plaintiffs argue,

                  [a]fter two additional years of waiting for the Claim to be paid, numerous
                  attempts to obtain a commitment from Assurant to pay the claim, and having
                  incurred substantial costs and harm…Assurant’s continued failure to pay the
                  Claim treats Plaintiffs unreasonably and unfairly and constitutes bad faith
                  actionable under Pennsylvania law. Id. at ¶ 45.

         Discovery in this adversary proceeding closed on February 24, 2020.6 Case No. 18-00240

 ECF 54. On March 25, 2020, ASIC filed a motion for summary judgment (“ASIC Motion”) in

 connection with Count II for breach of contract and Count III for bad faith, making various

 arguments, including that Plaintiffs’ claims for breach of contract and bad faith are time-barred

 by the applicable statutes of limitations. ASIC Mot. Summ. J. p. 14-15. The same day, the

 Rutledge Defendants also filed a motion for summary judgment in connection with Count II




 6
   Aside from a limited agreement between counsel for ASIC and counsel for the Plaintiffs whereby the depositions
 of Ms. Lewis and Mr. Lewis were permitted to be taken on March 2, 2020 and March 6, 2020, respectively, by
 mutual consent, and aside from an order entered September 2, 2020 granting the Plaintiffs until September 4, 2020
 to file supplemental pleadings or materials. See ASIC Mot. Summ. J. Ex. B-1 L. Lewis Dep., 54:22-55:22; Case No.
 18-00240 ECF 103.

                                                        12
Case 18-00240-amc         Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                  Desc Main
                                 Document    Page 13 of 25



 (“Rutledge Motion,” collectively with “ASIC Motion,” “Motions”), arguing several bases for

 entering judgment in its favor, including that the statute of limitations had expired on the breach

 of contract claim and that the Plaintiffs had adduced no evidence demonstrating that the Rutledge

 Defendants had breached the contract with Wells Fargo. Rutledge Mot. Summ. J. p. 16-21.

        In response to the Motions, on April 15, 2020, the Plaintiffs filed a request under Federal

 Rule of Bankruptcy Procedure 7056 and Federal Rule of Civil Procedure 56(d) (“Rule 56”) to

 defer a determination of the Motions to allow Plaintiffs additional time to obtain evidence in

 support of their defenses to the Motions (“Rule 56 Motion”). Case No. 18-00240 ECF 76 Pl. Fed.

 R. Civ. P. 56(d) Mot. In their Rule 56 Motion, the Plaintiffs argued that due to the restrictions

 imposed during the COVID-19 pandemic, preventing in-person contact and closing certain

 offices of the City of Philadelphia (“City”) to the public, the Plaintiffs were unable to obtain

 certain documentation they needed from the City or to contact certain City officials to provide

 declarations or affidavits in support of Plaintiffs’ claims. Pl. Fed. R. Civ. P. 56(d) Mot. ¶¶ 5, 6.

 They also needed more time to locate and interview prospective witnesses, and obtain Plaintiffs’

 files related to the fire, which were located at a self-storage unit to which they had been denied

 access during the pandemic. Id. at ¶¶ 7-8. According to Plaintiffs, they needed the

 aforementioned discovery in order to assess

                the cause of and extent of damage from the fire, whether or not Plaintiffs denied
                Defendants access for inspection of the property, whether or not the demolition of
                the structure on the property at 1707 Page Street was undertaken by the Plaintiffs
                or the City of Philadelphia, as well as the date when such demolition occurred,
                and the extent of any work at the property that Plaintiffs performed after the fire,
                in terms of whether or not such work made it impossible for Defendants to assess
                the damage caused by the fire. Id. at ¶ 9.

        Ultimately, the Court deferred ruling on the Rule 56 Motion and, instead, made “a

 preliminary ruling on the threshold challenge raised by both Defendants in their respective



                                                   13
Case 18-00240-amc         Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                 Desc Main
                                 Document    Page 14 of 25



 motions: that the Plaintiff’s [sic] claims were barred by an applicable statute of limitations.”

 Case No. 18-00240 ECF 91, Op. p. 1, June 24, 2020 (“First. Summ. J. Op.”); ECF 87 Mot. to

 Ext. Time at ¶ 5. Accordingly, on June 24, 2020 the Court issued a memorandum opinion (“First

 Summary Judgment Opinion”) and order (“First Summary Judgment Order”) (1) denying the

 ASIC Motion with regard to the statute of limitations issue in connection with Counts II and III

 and (2) granting the Rutledge Motion based upon the expiration of the statute of limitations

 applicable to Count II for breach of contract. First. Summ. J. Op. at 4-6, 8. Subsequent to the

 issuance of the First Summary Judgment Opinion and Order, this adversary proceeding was

 transferred to the undersigned.

        On July 5, 2020, Plaintiffs filed a motion for reconsideration of the portion of the First

 Summary Judgment Order granting the Rutledge Motion on the basis that the Court had

 incorrectly determined the date that the statute of limitations began to run on the breach of

 contract claim. Pl. Mot. Recons. ¶ 15. On August 13, 2020, the Court granted the Plaintiffs’

 motion for reconsideration and vacated the portion of the First Summary Judgment Order

 granting the Rutledge Motion. Case No. 18-00240 ECF 100. After a hearing on the Rule 56

 Motion on September 30, 2020, the Court denied the Rule 56 Motion, set a December 16, 2020

 hearing date for the Motions, and requested supplemental briefing on whether the Plaintiffs

 should be permitted to file a response to the Motions in light of the Court’s denial of the Rule 56

 Motion. Case No. 18-00240 ECF 112, dckt. entry betw. 113 & 114, dckt. entry betw. 114 & 115,

 115, 116, 117, 125. Meanwhile, on October 26, 2020, after the Rutledge Defendants submitted

 their supplemental brief, they filed a motion for leave to file a renewed motion for summary

 judgment “on the limited issue of whether the Second Amended Complaint raised a third party

 beneficiary breach of contract claim against Rutledge for the first time” for purposes of



                                                  14
Case 18-00240-amc         Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                  Desc Main
                                 Document    Page 15 of 25



 calculating whether the statute of limitations on the breach of contract claim had expired. Case

 No. 18-00240 ECF 120 Mot. for Leave to File Renewed Summ. J. Mot. ¶ 17.

        On December 2, 2020, after a hearing, the Court: (1) granted the Rutledge Defendants’

 request to file a renewed motion for summary judgment on the statute of limitations issue and

 instructed they to do so within three days; (2) permitted Plaintiffs to file a response to the

 Motions and Rutledge Defendants’ soon-to-be-filed renewed motion for summary judgment by

 January 4, 2021; (3) permitted ASIC and the Rutledge Defendants to file a reply by January 25,

 2021; and (4) set a hearing on the Motions and Rutledge Defendants’ soon-to-be-filed renewed

 motion for summary judgment for February 4, 2021. Case No. 18-00240 ECF 126, dckt. entry

 betw. 126 & 127, 127, dckt. entry betw. 130 & 131. The Rutledge Defendants filed their renewed

 motion for summary judgment (“Rutledge Renewed Motion”) on the same day. Id. at ECF 128.

        On January 4, 2021, Plaintiffs filed a response to the Motions and Rutledge Renewed

 Motion (“Response”). Case No. 18-00240 ECF 134 Pl. Resp. Mot. Summ. J. In response to the

 argument in the ASIC Motion that the Plaintiffs are not entitled to recover for the fire damage

 under the ASIC Policy since they already recovered under the Travelers Policy, Plaintiffs assert

 without citation to any evidence that “they have come to believe that, unbeknownst to them at

 the time, 1707 Page was worth nearly $400,000 when the fire occurred,” alleging that "[i]n the

 period prior to the fire, properties in the area that had been worth much less increased in value

 sooner and more rapidly from the 2007-08 collapse of housing values than other properties in

 value due to increased residency by Temple University students." Id. at 11. As such, the

 Plaintiffs were seeking to recover under the ASIC Policy the difference between the Travelers

 Settlement paid to Mr. Lewis, and the Property's alleged value of $400,000. Id.




                                                   15
Case 18-00240-amc          Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                 Desc Main
                                  Document    Page 16 of 25



           On January 25, 2021, ASIC filed a reply brief in support of the ASIC Motion,

 highlighting that Plaintiffs' sworn Schedules A and C filed in their 2013 chapter 13 case less than

 two weeks before the fire valued the Property at $110,500 in contrast to the purported $400,000

 value advanced in the Response. ASIC Reply Br. p. 8. Prior to that, the 2005 Appraisal of the

 Property submitted to ASIC by the Plaintiffs on August 16, 2016 valued the Property at

 $180,000. Id. at 4; Pl. Resp. Mot. Summ. J. Ex. 1. p. 38-39.

           On January 25, 2021, the Rutledge Defendants filed a reply brief in support of the

 Rutledge Motion and Rutledge Renewed Motion, arguing that at all times relevant to Plaintiffs'

 claim, Rutledge Law Office was operating at the direction of its client, Wells Fargo, in

 withdrawing the Claim, and that Plaintiffs had not produced any evidence demonstrating that

 Rutledge Law Office breached its contract with Wells Fargo. Rutledge Reply Br. p. 4-5.

           On February 4, 2021, the Court held a hearing on the ASIC Motion, Rutledge Motion,

 and Rutledge Renewed Motion. Case No. 18-00240 ECF 137.

    III.      DISCUSSION

           Having considered the parties’ arguments made in connection with the ASIC Motion,

 Rutledge Motion, and Rutledge Renewed Motion, these matters are ripe for adjudication. First,

 in connection with the Rutledge Motion, having demonstrated that there is no genuine dispute

 that the Plaintiffs cannot establish certain basic elements necessary for a prima facie breach of

 contract claim, namely, the terms of the contract which were breached, the Rutledge Defendants

 are entitled to judgment as a matter of law, and the Court grants the Rutledge Motion, rendering

 moot the Rutledge Renewed Motion.

           With regard to the ASIC Motion, while the Court finds the Plaintiffs’ speculation

 regarding the purported $400,000 value of the Property insufficient to raise a genuine factual



                                                   16
Case 18-00240-amc         Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                   Desc Main
                                 Document    Page 17 of 25



 dispute in connection with whether the Plaintiffs are entitled to recover under both the Travelers

 Policy and the ASIC policy, the evidence does reflect a genuine dispute regarding whether

 ASIC’s conduct in processing the Claim constitutes bad faith under Pennsylvania law.

 Accordingly, the Court grants the ASIC Motion in part in connection with Count II, and denies it

 in part in connection with Count III.

        A.      Summary Judgment Standard

        Under Rule 56(a), made applicable to bankruptcy proceedings through Fed. R. Bankr. P.

 7056, "the court shall grant summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law." When

 ruling on a motion for summary judgment, the court's role is not to weigh the evidence, but to

 determine whether there is a disputed material fact for resolution at trial. Green v. Didio, 607

 B.R. 804, 808 (Bankr. E.D. Pa. 2019) (B.J. Frank). "A genuine issue of material fact is one in

 which sufficient evidence exists that would permit a reasonable fact finder to return a verdict for

 the non-moving party." Odom v. Philadelphia Parking Auth. (In re Odom), 571 B.R. 687, 692

 (Bankr. E.D. Pa. 2017) (B.J. Frank).

        If the movant is the party with the burden of proof at trial, the movant "must produce

 enough evidence to justify a directed verdict in its favor in order to meet its initial burden." Id. at

 693. However, if the movant is the defendant or the party without the burden of proof at trial,

                the movant must demonstrate the absence of a genuine issue of material fact, but
                the movant is not required to support the motion with affidavits or other materials
                that negate the opponent's claim. Rather, the movant may assert that the party
                with the burden of proof has not come forward with evidence to support one or
                more elements of its claim… When a party moving for summary judgment does
                not have the ultimate burden of proof at trial, it may simply identify deficiencies
                in the non-moving party's arguments and record; the moving party need not
                support its position with affirmative evidence. Courts routinely describe this
                process as ‘pointing out’ essential deficiencies and indicate that the hurdle for a
                moving party to clear is relatively low. In response to such a summary judgment


                                                   17
Case 18-00240-amc         Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                  Desc Main
                                 Document    Page 18 of 25



                motion, a non-moving party who has the burden of proof may make a 'Celotex
                rebuttal' – i.e., providing additional, admissible evidence in its response to the
                summary judgment motion sufficient to establish the existence of a material
                factual dispute. The non-moving party is 'not required to prove his entire case,' but
                only to raise a triable factual dispute over the deficient aspects pointed out by the
                moving party… If a Celotex rebuttal raises a disputed issue of material fact,
                summary judgment must be denied. However, if the respondent fails to raise such
                an issue, then the moving party is entitled to summary judgment. Green, 607 B.R.
                at 808-09.

 In other words, if the moving party is the defendant or party without the burden of proof at trial,

 the movant may succeed on summary judgment simply by demonstrating that the party with the

 burden of proof has not supported one or more elements of its claim with evidence sufficient to

 make out its prima facie case. Id. Once the movant meets its initial burden, the non-moving party

 must then go beyond the pleadings and counter with evidence designating specific facts showing

 that there is a genuine issue of material fact for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 324,

 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986); DiSantis v. Morgan Props. Payroll Servs., Inc., Civ.

 Action No. 09-6153, 2010 WL 3606267, at *4 (E.D. Pa. Sept. 16, 2010). This requires the party

 opposing the summary judgment motion to “do more than simply show that there is some

 metaphysical doubt as to material facts." Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

 U.S. 574, 586 (1986).

        While courts must draw all reasonable inferences in favor of the non-moving party, "[t]he

 line between reasonable inferences and impermissible speculation is often 'thin' but is

 nevertheless critical because 'an inference based upon a speculation or conjecture does not create

 a material factual dispute sufficient to defeat summary judgment.'” Prince v. BAC Home Loans

 Servicing, LP, Civ. Action No. 16-CV-1544, 2018 WL 4154947, at *2 (E.D. Pa. Aug. 30, 2018)

 (quoting Halsey v. Pfeiffer, 750 F. 3d 273, 287 (3d Cir. 2014)). “Inferences must flow directly

 from admissible evidence.” Id. at *3.



                                                  18
Case 18-00240-amc            Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                           Desc Main
                                    Document    Page 19 of 25



         B.     There Is No Genuine Dispute the Plaintiffs Failed to Adduce Evidence
 Sufficient to Support a Prima Facie Breach of Contract Claim Against the Rutledge
 Defendants.

         In the Rutledge Motion, the Rutledge Defendants point out that the Plaintiffs have failed

 to produce any evidence that Rutledge Law Office breached its third party administrator contract

 with Wells Fargo in connection with its handling of the Claim. Rutledge Mot. Summ. J. p. 7, 16-

 17.

         To establish a prima facie breach of contract claim under Pennsylvania law, the plaintiff

 must show (1) the existence of a contract, including its essential terms; (2) breach of a duty

 imposed by the contract; and (3) resultant damages. Bonilla v. City of Allentown, 359 F.Supp.3d

 281, 297 (E.D. Pa. 2019) (internal citations omitted). See also Ashline v. Tri-State Envelope

 Corp., Case No. 3:18-CV-0434, 2018 WL 6178914, at *5 (M.D. Pa. Nov. 27, 2018) (internal

 citations omitted); McCausland v. Wagner, 78 A.3d 1093, 1101 (Pa. Super. 2013) (internal

 citations omitted).

         Ultimately, it is clear based on the record before the Court that the Plaintiffs have simply

 failed to produce and cannot produce the third party administrator contract between Wells Fargo

 and Rutledge Law Office, especially given that discovery has long concluded. See Feb. Hrg. Tr.

 10:23-11:1. Without the ability to present evidence of the contract, including its essential terms,

 the Plaintiffs simply cannot satisfy the elements of a prima facie breach of contract claim,

 including what duty imposed by the contract Rutledge purportedly breached. Due to this crucial

 deficiency, there is no genuine dispute that the Rutledge Defendants are entitled to judgment as a

 matter of law on the Rutledge Motion. 7


 7
          The Plaintiffs’ Rule 56 Motion never mentioned that the Plaintiffs needed additional time to acquire the
 contract in response to the Rutledge Motion. Instead, the Rule 56 Motion focused on the Plaintiffs’ need for more
 time to conduct discovery due to the imposition of local, statewide, and federal restrictions in response to the
 COVID-19 pandemic to locate prospective witnesses, interview City officials, and obtain documentation from the

                                                         19
Case 18-00240-amc             Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                               Desc Main
                                     Document    Page 20 of 25



        C.     There Is No Genuine Dispute That the Plaintiffs Failed to Establish Their
 Entitlement to Recover in Excess of the Travelers Settlement Under the ASIC Policy.

          In connection with the breach of contract claim, ASIC argues that there is no genuine

 dispute that the Plaintiffs have not discharged their burden to show that the ASIC Policy should

 be triggered as excess and have adduced no facts in discovery explaining their entitlement to

 excess proceeds under the ASIC Policy in light of their recovery under the Travelers Policy.

 ASIC Mot. Summ. J. p. 17; ASIC Reply p. 2, 4.

          Essentially, ASIC has supported the ASIC Motion by identifying a deficiency in the

 record with regard to the breach of contract claim – lack of evidence regarding Plaintiffs’

 entitlement to invoke the excess ASIC Policy at all. See Green, 607 B.R. at 808. As the parties

 with the burden of proof on their claim that ASIC breached the ASIC Policy by failing to pay the

 Claim, it is incumbent on Plaintiffs to prove their entitlement to invoke that policy in the first

 place, especially given the limitation on the ASIC Policy as an excess policy and the substantial

 Travelers Settlement. See e.g., Bonilla v. City of Allentown, 359 F.Supp.3d 281, 297 (E.D. Pa.

 2019).

          In support of Plaintiffs’ argument that the excess ASIC Policy was triggered, they assert

 in their Response to the ASIC Motion that the Property was worth $400,000 at the time of the

 fire and that they are entitled to recover from ASIC the difference between the Property’s

 purported $400,000 value and the Travelers Settlement. Case No. 18-00240 ECF 134 Pl. Resp. to



 City. Case No. 18-00240 ECF 76 Rule 56 Mot. ¶¶ 3-7. Nowhere did the Rule 56 Motion mention that COVID-19
 restrictions would have prevented the Plaintiffs from obtaining the contract or evidence of its terms. In fact,
 Plaintiffs could not have made this argument since discovery closed on February 24, 2020, weeks prior to the
 imposition of the restrictions in response to the COVID-19 pandemic. See id. at Ex. A, B, C, D.
           In any event, it would have been primordial for the Plaintiffs to obtain the contract in the initial phase of
 discovery because the contract and evidence of its terms are essential to establishing the elements necessary for a
 breach of contract claim. Unfortunately, it appears the Plaintiffs simply overlooked the need for the contract in the
 initial phase of discovery.


                                                            20
Case 18-00240-amc             Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                            Desc Main
                                     Document    Page 21 of 25



 Mot. Summ. J. p. 11. This speculation is not sufficient to defeat summary judgment. In the

 absence of any evidence substantiating the Property’s purported $400,000 value, even a self-

 serving affidavit from the Plaintiffs, Plaintiffs’ bare speculation alone simply does not create a

 genuine issue of material fact regarding the value of the Property and that the excess ASIC

 Policy was triggered.8

          As discussed supra, the party opposing summary judgment may not rest on mere

 allegations, bare assertions, conclusory suspicions, or speculation and conjecture to establish that

 there is a genuine issue for trial. Celotex, 477 U.S. at 324; Ness v. Marshall, 660 F.2d 517, 519

 (3d Cir.1981). See also Wharton v. Danberg, 854 F.3d 234, 244 (3d Cir. 2017); Gonzalez v.

 Sec’y of Dep’t of Homeland Sec., 678 F.3d 254, 263 (3d Cir. 2012); Acumed LLC v. Advanced

 Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir. 2009) (citing Lexington Ins. Co. v. W. Pa.

 Hosp., 423 F.3d 318, 332-33 (3d Cir. 2005)); Out Front Prods., Inc. v. Magid, 748 F.2d 166, 172

 (3d Cir. 1984); Fireman's Insurance Co. of Newark, N.J. v. DuFresne, 676 F.2d 965, 969 (3d

 Cir.1982). That is exactly what Plaintiffs have done. Accordingly, because there is no genuine

 dispute that Plaintiffs have offered no evidence demonstrating the value of the Property at the

 time of the fire was $400,000 or that the excess ASIC Policy was otherwise triggered, ASIC is

 entitled to judgment as a matter of law on the breach of contract claim.




 8
   In fact, the only evidence of record regarding the Property’s value suggests the Property was worth much less than
 the Travelers Settlement at the time of the fire. In Schedules A and C from the Plaintiffs’ 2013 bankruptcy case, the
 Plaintiffs swore that the value of the Property as of the petition date, approximately a month before the fire, was
 $110,500. See Case No. 13-13556 ECF 25 Sch. A, C. Additionally, the 2005 Appraisal Ms. Lewis submitted to
 ASIC in support of her Claim valued the Property at $180,000. Pl. Resp. Mot. Summ. J. Ex. 1 p. 38-39.

                                                          21
Case 18-00240-amc         Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                 Desc Main
                                 Document    Page 22 of 25



       D.     Genuine Issues of Material Fact Remain Regarding Whether ASIC’s
 Conduct in Processing the Debtor’s Claim Constitutes Bad Faith Conduct Under
 Pennsylvania Law.

        With regard to the bad faith claim against ASIC, genuine disputes regarding the propriety

 of ASIC’s conduct in handling the Claim remain. The Third Circuit Court of Appeals (“Third

 Circuit”) in an unprecedential opinion affirmed a judgment in favor of a plaintiff loss payee on a

 bad faith action against a defendant insurance company even absent a contractual duty under the

 insurance policy, which had been canceled by the time the loss occurred. Gallatin Fuels, Inc. v.

 Westchester Fire Insurance Co., 244 Fed. Appx. 424, 426 (3d Cir. Aug. 9, 2007). Although

 finding the defendant insurer had not committed a breach of contract since the insurance policy

 had been canceled before the loss, the Third Circuit also noted that the insurer had not asserted

 cancelation of the policy as a reason for the denial for more than six months, misrepresented the

 terms of the policy, dragged its feet in the investigation of the claim, hid information from the

 insured, and continued to shift its basis for denial of the claim. Id. at 433-36. Under those

 circumstances, especially when the bad faith claim is not solely based upon a denial of coverage,

 a bad faith claim is not contingent on the underlying breach of contract claim. Id. at 435.

 Furthermore, a finding that the insurer did not have a duty to cover the plaintiff’s claim does not

 make the insurer’s actions per se reasonable. Id.

        Under 42 Pa. Cons. Stat. Ann. § 8371,

                [i]n an action arising under an insurance policy, if the court finds that the insurer
                has acted in bad faith toward the insured, the court may take all of the following
                actions: (1) Award interest on the amount of the claim from the date the claim
                was made by the insured in an amount equal to the prime rate of interest plus 3%.
                (2) Award punitive damages against the insurer. (3) Assess court costs and
                attorney fees against the insurer.

 Courts must broadly construe the statutory bad faith remedy under Pennsylvania law against an

 insurer to effectuate its purpose. Hanover Ins. Co. v. Ryan, 619 F.Supp.2d 127, 140 (E.D. Pa.

                                                  22
Case 18-00240-amc            Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                          Desc Main
                                    Document    Page 23 of 25



 2007). Under Pennsylvania law, bad faith is a frivolous or unfounded refusal to pay a claim, lack

 of investigation into the facts surrounding a loss, or failure to communicate with the insured.

 Gallatin, 244 Fed. Appx. at 433. Furthermore, delay by an insurer is a relevant factor in

 determining whether bad faith has occurred in violation of Pennsylvania law. Padilla v. State

 Farm Mut. Auto. Ins. Co., 31 F.Supp.3d 671, 676 n.8 (E.D. Pa. 2014).

         While ASIC asserts that its conduct in processing the Claim was entirely reasonable and

 appropriate, the Plaintiffs have identified evidence raising a genuine dispute in that regard. First,

 there is a genuine dispute regarding the extent to which ASIC investigated the facts when the

 Claim was first initiated by Rutledge. Although ASIC may have attempted to gain access to the

 Property from Rutledge Law Office prior to its demolition, there is no evidence reflecting that

 ASIC ever contacted the Plaintiffs requesting access to the Property when its efforts to obtain

 access from Rutledge Law Office were unavailing. Even more troubling, ASIC represented to

 the Insurance Department that ASIC was “not allowed” to inspect the Property prior to its

 demolition. ASIC Mot. Summ. J. Ex. B-9. The Court, again, sees no evidence that ASIC ever

 requested access from the Plaintiffs, let alone that the Plaintiffs refused to grant ASIC access to

 the Property.9

         Additionally, section 146.6 of the Pennsylvania Insurance Code provides that every

 insurer shall complete investigation of a claim within thirty days after notification of the claim

 unless it cannot reasonably be completed in that time. 31 Pa. Code § 146.6. It further provides

 that if the investigation cannot be completed within that timeframe, every forty-five days




 9
   As such, given that the Insurance Department was operating under certain assumptions which this Court finds to
 still be in dispute, the Insurance Department’s conclusion of the inquiry is not determinative of this Court’s
 resolution of the ASIC Motion, especially given that the Insurance Department itself advised Ms. Lewis that she was
 not precluded from seeking legal advice regarding factual issues still in dispute. See ASIC Mot. Summ. J. Ex. B-10.

                                                         23
Case 18-00240-amc             Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                             Desc Main
                                     Document    Page 24 of 25



 thereafter, the insurer shall provide the claimant with a reasonable explanation for the delay and

 state when a decision on the claim may be expected. Id.

          The correspondence between Ms. Lewis and ASIC reflects that it has taken much longer

 than thirty days to resolve the Claim despite the fact that Ms. Lewis informed ASIC from the

 very outset that the Property had been demolished, making it clear that ASIC would never be

 able to inspect it to determine the extent of the fire damage to the Property. In fact, it troubles the

 Court that the status of the Claim remains unclear to this day, reflecting a deficiency in

 communication on ASIC’s part. Subsequent to the January 13, 2015 correspondence telling Ms.

 Lewis that ASIC cannot move forward with the Claim, ASIC sent Ms. Lewis another letter on

 April 16, 2015 advising her that she could still submit any relevant documentation in support of

 the Claim she had, including documentation from Mr. Lewis which ASIC acknowledged it had

 not previously received and which ASIC indicated could help with the investigation. This

 understandably made it appear as though ASIC was still open to further investigation of her

 Claim. Even after Ms. Lewis attempted to follow up on the Claim in August 2016 by re-

 submitting supporting documentation, there is no evidence that ASIC ever responded to that

 inquiry. The foregoing could potentially constitute a failure to communicate effectively with the

 insured and/or a violation of section 146 of the Pennsylvania Insurance Code.10

          Based upon the foregoing, the Court concludes the Plaintiffs have identified sufficient

 evidence to demonstrate genuine factual issues remain in connection with the bad faith claim




 10
   Although such a violation would not necessarily constitute a per se violation of the bad faith standard, it would be
 admissible and relevant to support a claim of bad faith. Romano v. Nationwide Mut. Fire Ins. Co., 435 Pa. Super.
 545, 646 A.2d 1228, 1233 (Pa. Super. Ct. 1994).

                                                          24
Case 18-00240-amc            Doc 143 Filed 04/15/21 Entered 04/15/21 14:26:44                         Desc Main
                                    Document    Page 25 of 25



 against ASIC. As such, Count III against ASIC survives the summary judgment stage and the

 Court must deny the ASIC Motion in connection with Count III.11

      IV.      CONCLUSION

            Based on all the foregoing, the Court concludes that the Rutledge Defendants are entitled

 to judgment as a matter of law on Count II for breach of contract, that ASIC is entitled to

 judgment as a matter of law on Count II for breach of contract, and that genuine material factual

 disputes remain regarding Count III for bad faith against ASIC.




 Date: April 15, 2021____                            __________________________________
                                                     Honorable Ashely M. Chan
                                                     United States Bankruptcy Judge




 11
   Although Mr. Lewis is not listed on the ASIC Policy, ASIC has not discharged its burden to prove as a matter of
 Pennsylvania law that a co-owner and co-mortgagor of a Property would not have any rights under a force-placed
 insurance policy issued against his real property. That Mr. Lewis did not believe he had rights under the ASIC
 Policy is not necessarily determinative of whether he actually did under Pennsylvania law. See ASIC Mot. Summ. J.
 Ex. B-2 J. Lewis Dep., 91:24-92:1. That said, ASIC may renew its argument that Mr. Lewis is entitled to no
 recovery based upon Count III at trial.

                                                        25
